IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-257-CR


JOHNNIE HOUSTON,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY, 
NO. 327-425, HONORABLE STEVE RUSSELL, JUDGE
 



PER CURIAM
	A jury found appellant guilty of assault.  Tex. Penal Code Ann. § 22.01 (1989 &
Supp. 1991).  The court assessed punishment at incarceration for one year and a $1000 fine, but
imposition of sentence was suspended and appellant was placed on probation.
	Although he is retained, appellant's attorney filed a brief in which he concludes that
the appeal is frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488
U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was
delivered to appellant, and appellant was advised of her right to examine the appellate record and
to file a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the appeal
is frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.
	The judgment of conviction is affirmed.

[Before Justices Powers, Jones and B. A. Smith]
Affirmed
Filed:  October 23, 1991
[Do Not Publish]